Case 2:21-cv-00002 Document1 Filed 01/04/21 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
DIVISION OF NEW ORLEANS
ANTHONY THIBODEAUX CIVIL ACTION NO.:
VERSUS NO. JUDGE

HORNBECK OFFSHORE SERVICES, MAGISTRATE JUDGE
LLC

 

COMPLAINT FOR DAMAGES
UNDER GENERAL MARTIME LAW

NOW INTO COURT, through undersigned counsel, come your petitioner, ANTHONY
THIBODEAUX, a person of the age of majority and a resident and domiciliary of the Parish of
Iberia, State of Louisiana, who respectfully represents that:

DEFENDANT
1,

Made defendant herein is:

HORNBECEK OFFSHORE SERVICES, LLC., a foreign corporation, authorized to do and

doing business in the State of Louisiana.

2.

The defendant enumerated above is indebted unto petitioner for a sum that is reasonable

under the circumstances, together with legal interest thereon from the date of judicial demand, until

paid, and for all costs of these proceedings, for the following reasons, to-wit:

 
Case 2:21-cv-00002 Document1 Filed 01/04/21 Page 2 of 6

JURISDICTION
3.

Petitioners bring this action in accordance with general maritime law and admiralty law and
assert the jurisdiction of this Honorable Court. This Court also has jurisdiction of this matter based
on diversity of citizenship.

VENUE
4,

Venue is proper in this district in that the vessel upon which this accident occurred was in
navigable waters located to this district. Furthermore, the defendant is located in this district and is
subject to the personal jurisdictions of this Court.

CAUSE GF ACTION
5.

At all times hereinafter mentioned, the defendant, HORNBECK OFFSHORE SERVICES,
LLC., owned, operated, leased, chartered and/or controlled, a vessel located in Port Fouchon,
Lafourche Parish, Louisiana.

6.

At all times hereinafter mentioned, your petitioner, ANTHONY THIBODEAUX, was
employed by Worknet Staffing as a laborer. At the time he was aboard the defendant’s vessel,
known as the HOS Max, moving electrical breakers for testing.

7.
On or about February 10, 2020, while aboard said vessel, ANTHONY THIBODEAUX was |

moving the breakers down a flight of steps when he fell, injuring his neck, back and leg.

 
Case 2:21-cv-00002 Document1 Filed 01/04/21 Page 3 of 6

8. J

The accident mentioned above and resulting injuries were caused by the carelessness,

recklessness and negligence of the defendant, HORNBECK OFFSHORE SERVICES, LLC., its

agents, servants and employees, in the following non-exclusive particulars:

A)

B)
C)

D)

BE)
F)

G)

A)
1)
J)

K)
L)
M)

N)

0)

P)

Failure to furnish sufficient, adequate, and competent employees and superior
officers;

Failing to act reasonable and prudent under the circumstances;
Failure to follow proper and safe rules of seamanship;

Failure to take adequate means or precautions to assure the safety of the passengers
abeard its vessel;

Failing to provide a proper and safe environment for the petitioner;
Creating an unreasonable risk of harm to said petitioner;

Failing to take preventive measures despite knowing that the accident and resulting
injuries to petitioner were substantially certain to occur;

Failing to properly maintain and keep the vessel clear of obstructions;
Failing to take corrective measures despite knowing of the potential danger;

Allowing petitioner to traverse the vessel when it knew there existed an unreasonably
dangerous hazard;

Failing to do what shouid have been done so as to avoid the accident;
Failing to maintain the vessel in a proper and safe condition;
Failing to alleviate potentially hazardous and unsafe conditions;

Failing to take preventive measures despite knowing that the accident and resulting
injuries to petitioner were substantially certain to occur;

Failing to afford adequate notice of the dangerous condition to petitioner;

Failing to discover or replace the defective condition;

 
Q)
R)
5)

T)

U)

Case 2:21-cv-00002 Document1 Filed 01/04/21 Page 4 of 6

Failing to provide safe and proper flooring and floor covering;
Failing to provide petitioner sufficient workforce;
Failing to provide petitioner with additional laborers to safely perform his duties;

Failing to provide petitioner with the proper equipment to safely perform his duties;
and

Other acts of fault and/or negligence to be shown at a trial of this matter.

9,

The accident mentioned above and resulting injuries were proximately caused by the

unseawortthiness of the vessel and its crew, HORNBECK OFFSHORE SERVICES, LLC., in the

following non-exclusive particulars:,

A)
B)
C)

D)

BE)
F)

G)

H)
1)
)
K)

L)

Failing to maintain the vessel in a seaworthiness condition;
Failing to furnish sufficient and competent employees, crew and superior officers;
Failing to provide petitioner with a safe place in which to work and/or live;

Failing to enforce proper and safe rules of seamanship and supervision of said
works;

Failing to take adequate means or precautions for the safety of the petitioner;
Failing to provide safe and proper tools, appurtenances, and equipment;

Failing to keep and maintain the aforesaid vessel, its gear and appurtenances, in a
reasonably safe condition and in reasonable state of repair;

Failing to properly maintain and keep the vessel clear of obstructions and defects;
Failing to take corrective measures despite knowing of the potential danger;
Creating an unreasonable risk of harm to the petitioner;

Failing to do what should have been done so as to avoid the accident;

Failing to alleviate potentially hazardous and unsafe conditions;

 
Case 2:21-cv-00002 Document1 Filed 01/04/21 Page 5 of 6

M) Failing to discover or replace the defective condition;

N) Failing to provide safe and proper flooring and floor covering;

O) Fatling to provide the proper amount of workers and laborers; and

P) Other acts of fault to be shown at a trial of this matter.

10.

As a result of the aforesaid accident, ANTHONY THIBODEAUX has sustained the
following damages for which he is entitled to recover from defendant, HORNBECK OFFSHORE
SERVICES, LLC., to-wit:

A) Past, present and future medical expenses and other related expenses;

B) Past, present and future physical pain and suffering, mental anguish and distress, and
inconvenience;

C) Loss of enjoyment of life;
D) Permanent impairment, disfigurement, and disability;
E) Past, present and future lost wages;
F) Loss of earning capacity; and
G) Other damages to be shown at a trial on this matter.
11.
Petitioner hereby designates this lawsuit as an admiralty and general maritime claim, pursuant
to Federal Rule 9(h).
WHEREFORE the petitioners pray that:
A. After all legal delays and due proceedings are had, there be judgment rendered
herein, in their favor ordering the defendant, HORNBECK OFFSHORE SERVICES,

LLC., to pay unto the petitioner, reasonable damages together with all costs and

 
Case 2:21-cv-00002 Document1 Filed 01/04/21 Page 6 of 6

disbursements in this‘action, and with interest thereon from the date of judicial until
paid.
All orders and decrees necessary and appropriate in the premises and for all general

and equitable relief.
Respectfully submitted,

BELLEFONTAINE LAW FIRM, L.L.C.

we 1? (red

JOHN F, BELLEFONTAINE
Attorney for Petitioners

Bar Roll 22255

1108 E. Dale Street

P.O. Box 10025

New Iberia, LA 70560
Telephone - 337-359-4650
Facsimile - 337-359-4653

 
